Title: From Alexander Hamilton to Daniel Stevens, 3 July 1794
From: Hamilton, Alexander
To: Stevens, Daniel


Treasury Department, July 3, 1794. “The Commissr. of the Revenue having ⟨de⟩sired your eventual agency on the business of procuring in the state of South Carolina certain kind of Timber for the building of Frigates—it becomes proper to put you in possession of the requisite funds. For this purpose I have directed the Treasurer to remit you bills … for 11000 Dollars. You will please to observe, however that these bills are only to be used in proportion as the money may be wanted for actual disbursement.… It may happen that the whole of the necessary Timber will be procured in Georgia in this case you will have to indorse to John Habersham Collector of Savannah, the whole or such part of the bills remitted to you as he may require.… For the expenditures you may make towards the objects of this letter, you are authorised to charge a Commission of one per Cent.”
